COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Hector Guevara v. Sara Franco

Appellate case number:     01-21-00632-CV

Trial court case number: 2020-19224

Trial court:               312th District Court of Harris County

        The record in this appeal was due on January 31, 2022. The clerk’s record was filed on
February 2, 2022, but the reporter’s record has not been filed. On February 2, 2022, the Clerk of
this Court notified appellant that the court reporter responsible for preparing the record in this
appeal informed the Court that the record had not been filed because appellant either (1) failed to
request the reporter’s record or (2) had not made arrangements to pay for the record. See TEX. R.
APP. P. 35.3(b). The Clerk further notified appellant that unless he caused the reporter’s record to
be filed in this Court, made arrangements to pay for the reporter’s record, or provided proof that
he is entitled to proceed without payment of costs by March 4, 2022, the Court might consider the
appeal without a reporter’s record. See TEX. R. APP. P. 35.3(c).
        On March 29, 2022, appellant filed a motion requesting an extension of time to pay for the
reporter’s record. The Court granted appellant an extension to May 30, 2022. On August 1, 2022,
the court reporter again informed the Court that appellant had not requested or paid for the
reporter’s record. On August 17, 2022, the Clerk of this Court sent a second notice informing
appellant that the Court would consider the appeal without a reporter’s record unless appellant
provided evidence of payment for the reporter’s record by August 29, 2022. On August 30, 2022,
the court reporter informed the Court that appellant still had not requested or paid for the reporter’s
record. To date, a reporter’s record has not been filed.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: _______/s/ Sarah B. Landau____________
                               Acting individually

Date: October 25, 2022